Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
RESPONSE TO AMENDMENT
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 7, 2022 has been entered.

 Status of Application/Amendments/claims
3.	Applicant’s amendment filed June 7, 2022 is acknowledged.  Claims 2-3 and 6-15 and 17 are canceled. Claims 1, 4-5 and 16-18 are amended. Claim 19 is newly added. Claims 1, 4-5, 16, 18 and new claim 19 are pending. Applicant timely traversed the restriction (election) requirement in the reply filed on April 1, 2021.
4.	Claims 1, 4-5, 16 and 18-19 are under examination in this office action.
5.	Applicant’s arguments filed on June 7, 2022 have been fully considered but they are not deemed to be persuasive for the reasons set forth below.


Specification
6.	The objection to the specification is withdrawn in response to Applicant’s amendment to the specification.

Claim Rejections/Objections Withdrawn
7.	The objection to claims 4-6 and 17 is withdrawn in response to Applicant’s amendment to the claims and cancellation of claim 6. 
The rejection of claim 6 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is moot because the claim is canceled.
The rejection of claim 6 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement due to new matter is moot because the claim is canceled.
The rejection of claims 1, 4-6 and 16-17 under 35 U.S.C. 102(a)(1) & (a)(2) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Abbot et al. (US2013/0315875; was also issued as US918938) in view of Gothelf (US2015/0209389) and evidentiary references: Lus-Crawford et al. (Stem Cells, 2016; 34:483-492), Yu et al. (Cell Transplant. 2009; 18:111-118), Madrigal et al. (J. Transl. Med. 2014; 12:260) and Liang et al. (Cell Transplant. 2014; 23:1045-1059) is withdrawn in response to Applicant’s amendment to the claims and cancelation of claims 6 and 17. 
The rejection of claims 6 and 17 under 35 U.S.C. 102 (a)(2) as being anticipated by Aberman (US2021/0228635) as evidenced by Lus-Crawford et al. (Stem Cells, 2016; 34:483-492), Yu et al. (Cell Transplant. 2009; 18:111-118), Madrigal et al. (J. Transl. Med. 2014; 12:260) and Liang et al. (Cell Transplant. 2014; 23:1045-1059) is moot because the claims are canceled.
  
Claim Rejections/Objections Maintained
	In view of the amendment filed on June 7, 2022, the following rejections are maintained.
Claim Rejections - 35 USC § 112
8.	The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1, 4-5, 16 and 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. The rejection is maintained for the reasons made of record and the reasons set forth below.
On p.7 of the response, Applicant argues that the rejection has been overcome in view of amendment to claims 4, 16 and 18 by deleting the term “higher” or “trypsin-like”.
Applicant' s arguments have been fully considered but they are not found persuasive. Contrary to Applicant' s arguments, the examiner asserts that based on MPEP§2171-MPEP§2173, the instant claims are indefinite because:
i. Claim 1 recites the limitation "the size of cerebral infarction" in line 2 of the claim and the limitation "the secretion level of TGF-beta1…….the secretion level of HGF…….the secretion level of IDO…. " in lines 9-15 of the claim.  There is insufficient antecedent basis for these limitations in the claim.
ii. The limitations “the secretion level …TGF-beta1 is higher than…..VEGF and lower than 40 times of….VEGF”, “the secretion level….HGF is higher than…VEGF and lower than 40 times of….VEGF” and “the secretion level…IDO is higher than…VEGF and lower than 70 times of VEGF……..” recited in claim 1 are self-contradictory. It is unclear whether the secretion of TGF-beta1, HGF or IDO is higher than VEGF or lower than VEGF, which renders the claim indefinite. In addition, the term "higher than" or “lower than” recited in claim 1 is a relative term which renders the claim indefinite.  The term "higher than" or “lower than” is not defined by the claim and there is no unit to define the range, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
iii. The rest of the claims are indefinite as depending from an indefinite claim 1.  Accordingly, the rejection of claims 1, 4-5, 16 and 18-19 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is maintained.

Claim Rejections - 35 USC § 112
9.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4-5, 16 and 18-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection. The rejection is maintained for the reasons made of record and the reasons set forth below.
Claims 1, 4-5, 16 and 18-19 as amended are directed to a method  for improving neuronal function, reducing the size of cerebral infarction and alleviating inflammation of cerebral infarct tissue in stroke treatment, comprising administering to a subject in need thereof a pharmaceutical composition comprising umbilical cord-derived mesenchymal stromal cells (UMSCs); wherein the UMSCs secrete any one or more factors selected from TGF-beta1, HGF and IDO, and wherein the secretion level of the TGF-beta 1 is higher than the secretion level of the VEGF and lower than 40 times of the secretion level of the VEGF, and wherein the secretion level of the HGF is higher than the secretion level of the VEGF and lower than 40 times of the secretion level of the VEGF; and wherein the secretion level of IDO is higher than the secretion of the VEGF and lower than 70 times of secretion level of the VEGF; thereby improving neuronal function, reducing the size of cerebral infarction and alleviating inflammation of cerebral infarct tissue in stroke treatment. 
On p. 7 of the response, Applicant argues that the rejection has been overcome in view of amendment to claim 18 and cancellation of claims 6 and 17.
 Applicant's arguments have been fully considered but they are not found persuasive. Contrary to Applicant's arguments, the examiner asserts that based on MPEP §2163, MPEP §§2163.01-2163.03 and MPEP §2163.06-III, the original specification fails to provide support for new limitations recited in claim 1 because: 
i. The instant claims now recite new limitations “wherein the secretion level of the TGF-beta 1 is higher than the secretion level of the VEGF and lower than 40 times of the secretion level of the VEGF”, “wherein the secretion level of the HGF is higher than the secretion level of the VEGF and lower than 40 times of the secretion level of the VEGF”; and “wherein the secretion level of IDO is higher than the secretion of the VEGF and lower than 70 times of secretion level of the VEGF”, which were not clearly disclosed in the specification and claims as filed, and now change the scope of the instant disclosure as filed.  Such limitations recited in the present claims, which did not appear in the specification or original claims, as filed, introduce new concepts and violate the description requirement of the first paragraph of 35 U.S.C. 112.
ii. While Applicant states that the support for the amendment to claim 1 can be found in Figures 1, 3, 4, 7 and 11 of the specification on p. 5 of the response filed 6/7/22, no such support can be found in Figures 1, 3, 4, 7 and 11 of the specification.  Neither Figure 1 nor the result shown on p. 11 of the specification discloses the new limitation “the secretion level of the TGF-beta 1 is higher than the secretion level of the VEGF and lower than 40 times of the secretion level of the VEGF”, “wherein the secretion level of the HGF is higher than the secretion level of the VEGF and lower than 40 times of the secretion level of the VEGF”; and “wherein the secretion level of IDO is higher than the secretion of the VEGF and lower than 70 times of secretion level of the VEGF” recited in claim 1. 
The Figure 1 only shows a graph that contains different measured amounts of VEGF, TGF-beta1, HGF and IDO, wherein the amount of VEGF is a little above 0pg/ml, the amount of TGF-beta1 is around 8000pg/ml, the amount of HGF is between 6000-8000pg/ml and the amount of IDO is around 14000pg/ml. The specification shows that the human UMSCs (hUMSCs) were incubated under hypoxic condition and the data were obtained from hUMSCs at passage 7, and the amounts of TGF-beta1, VEGF, HGF, IDO were measured based on hUMSCs condition medium (hUMSCs-CM) that was collected from 100% confluent hUMSCs cultured in serum-free medium for 48hrs (see on p. 10-11 of the instant specification). It is not known how many cells were used to obtain the amounts of VEGF, TGF-beta1, HGF and IDO shown in Figure 1. There is no standard or unit to obtain the claimed limitations and there is no data to support the new limitations. Accordingly, in the absence of sufficient recitation for the new limitations, the specification does not provide adequate written description to support the new limitations recited in claim 1. Support is not found for the limitations “the secretion level of the TGF-beta 1 …. and lower than 40 times of the secretion level of the VEGF”, “wherein the secretion level of the HGF…. and lower than 40 times of the secretion level of the VEGF”; and “wherein the secretion level of IDO …..and lower than 70 times of secretion level of the VEGF” as disclosed in the original specification and thus the recitations constitute new matter absent evidence for their support. Applicant is required to cancel the new matter in the reply to this office action. Alternatively, Applicant is invited to clearly point out the written support for the instant limitation.
 Accordingly, the rejection of claims 1, 4-5, 16 and 18-19 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement due to new matter is maintained

10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102 & 103
11.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
	Claims 1, 4-5, 16 and 19 are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Aberman (US2021/0228635, published Jul 29, 2021, priority Jun 26, 2018) in view of Gothelf (US2015/0209389, cited previously) and Ofir et al. (WO 2018/198012), and evidentiary references: Ofir et al. (WO 2018/198012, published Nov 1, 2018, priority Apr 24, 2017), Lus-Crawford et al. (Stem Cells, 2016; 34:483-492), Yu et al. (Cell Transplant. 2009; 18:111-118), Madrigal et al. (J. Transl. Med. 2014; 12:260) and Liang et al. (Cell Transplant. 2014; 23:1045-1059). The 103 rejection and the references of Ofir et al. (WO 2018/198012) and Gothelf (US2015/0209389) are necessitated by Applicant’s amendment to the claims. The rejection is maintained for the reasons made of record and the reasons set forth below. 
Claims 1, 4-5, 16 and 19 as amended are drawn to a method  for improving neuronal function, reducing the size of cerebral infarction and alleviating inflammation of cerebral infarct tissue in stroke treatment, comprising administering to a subject in need thereof a pharmaceutical composition comprising umbilical cord-derived mesenchymal stromal cells (UMSCs); wherein the UMSCs secrete any one or more factors selected from TGF-beta1, HGF and IDO, and wherein the secretion level of the TGF-beta 1 is higher than the secretion level of the VEGF and lower than 40 times of the secretion level of the VEGF, and wherein the secretion level of the HGF is higher than the secretion level of the VEGF and lower than 40 times of the secretion level of the VEGF; and wherein the secretion level of IDO is higher than the secretion of the VEGF and lower than 70 times of secretion level of the VEGF; thereby improving neuronal function, reducing the size of cerebral infarction and alleviating inflammation of cerebral infarct tissue in stroke treatment. 
On p. 15-16 of the response, Applicant acknowledges that Aberman teaches adherent stromal cells (ASCs) but argues that Aberman does not teach that ASCs are the same as umbilical cord-derived mesenchymal stromal cells (UMSCs) of claim 1. Applicant acknowledges that Madrigal and Liang teach MSCs and the increase in VEGF, FGF and HGF under hypoxic conditions but argues that Madrigal and Liang do not teach that MSCs are the same as hUMSCs and the secretion of TGF-beta1, HGF and IDO is higher as compared to VEGF. Applicant acknowledges that ASCs disclosed by Aberman secrete 600-2000pg of VEGF and 80,000-160,000pg or 100-160pg of HGF but argues that Aberman’s ASCs secrete HGF at a lower level compared to VEGF. Applicant further argues that the claimed hUMSCs secrete HGF higher than VEGF at a level less than 40 times that of VEGF. Applicant further cites paragraphs [0071], [0087]-[0088] of Aberman, Figure 1 of the instant specification,  In re Wilson, MPEP2143.03, Verdegaal Bros v. Union Oil Co. of Califormina in support of the arguments.  
Applicant's arguments have been fully considered but they are not found persuasive. Contrary to Applicant's arguments, the examiner asserts that based on MPEP §2131 and MPEP2112, MPEP §2141, MPEP2141-I, rationales identified by the Court in KSR (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007)), MPEP2141-II, the basic factual inquires of Graham v. John Deere Co.(Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966)),and MPEP §2141.01-2147.03, Aberman (US2021/0228635) and other references do teach the claimed method or render the claimed invention obvious because:
i. Aberman teaches a method of using the same material (UMSCs) and the same active step (administering to the subject) in the same patient population (stroke) as those recited in instant claim 1. Aberman teaches a method of treating  stroke comprising administering to a subject in need thereof a pharmaceutical composition comprising umbilical cord-derived mesenchymal stromal cells (UMSCs) (i.e. adherent stromal cells (ASCs) isolated from umbilical cord), wherein the UMSCs include UMSCs secreting VEGF, TGF-beta1, HGF and IDO and UMSCs expressing CD44, CD73, CD90 and CD105, which meet the limitation recited in instant claims (see paragraphs [0205]; [0208]; [0205]-[0217]; [0066]; [0117]; [0070]-[0074], [0086]-[0088];[0137]; [0150]). 
The ASCs isolated from the umbilical cord used in the Aberman’s method (Amberman’s UMSCs) are the same as UMSCs or hUMSCs as instantly claimed because the Amberman’s UMSCs were isolated from the same umbilical cord tissue, cultured in the same culture conditions (i.e. hypoxic conditions), and express the same MSC markers: CD44, CD73, CD90 and CD105 but not CD31, CD34, CD45 and HLA-DR and secrete the same factors including VEGF, TGF-beta1, HGF and IDO (see paragraphs [0205]; [0208]; [0087]; [0071];[0117]; [0139]; [0150] [0052]; [0069]; [0319]).
 The claimed UMSCs or hUMSCs were isolated from the umbilical cord and attached to a culture plate (i.e. which are adherent stromal cells), and then were incubated under hypoxic conditions (3%O2, 5%CO2 and 37oC) and the hUMSCs expressed MSC markers: CD44, CD73, CD90 and CD105 but no hematopietic stem cell markers: CD31, CD34, CD45 and HLA-DR (see paragraphs [0042], [0060]-[0061], Example 1, of the instant specification). Thus, the Amberman’s UMSCs are the same as the claimed UMSCs.
Further, Aberman teaches that the Aberman’s UMSCs secrete VEGF, TGF-beta1, HGF and IDO, which meets the limitation “UMSCs secrete any one or more factors selected from TGF-beta1, HGF and IDO” recited in independent claim 1 (see paragraphs [0086]-[0088]; [0150]; [0327]; [0070]-[0072]; [0052]-[0053]; [00326]). Aberman also teaches that UMSCs secrete different secretion levels of HGF including 80,000-160,000pg per 2x105 cells (see paragraph [0087]; [0085]-[0088]) and different secretion levels of VEGF including 2000-5000pg per 2x105 cells (see paragraphs [0072];  [0070]-[0072]; [0052]-[0053]; [0326]). The levels of HGF and VEGF secreted by UMSCs are also evidenced by Ofir et al. (WO 2018/198012; see p. 17-18; p. 66-67; figures 2-4; p.7-8; p. 12-14). Thus, Aberman teaches that the secretion level of HGF is higher than the secretion level of VEGF and lower than 40 times of the secretion level of VEGF because when the level is standardized by secreting pg units based on the cell numbers, the secretion level of HGF is 80,000-160,000pg per 2x105 cells and the secretion level of VEGF is 2000-5000pg per 2x105 cells is equal to 40 times-32times (i.e.80,000/2000=40 and 160,000/5000=32), which meets the limitation recited in claim 1 (see paragraphs [0117]; [0070]-[0074], [0086]-[0088];[0137]; [0150]).
The limitations “improving neuronal function, reducing the size of cerebral infarction and alleviating inflammation of cerebral infarct tissue in stroke treatment” recited in claim 1 is a preamble that simply recites the intended results of administration of UMSCs to subjects with stroke in stroke treatment. If the administration of the claimed UMSCs to subjects with stroke in stroke treatment recited in instant claims can result in improving neuronal function, reducing the size of cerebral infarction and alleviating inflammation of cerebral infarct tissue, the method of using the same UMSCs and the same active step of administering in the same patient population with stroke disclosed by Aberman can achieve the same intended results as instantly claimed. See MPEP 2111.02-I. Note that 
“If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention' s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997)”.

The limitations “wherein the UMSCs secrete any one or more factors selected from TGF-beta1, HGF and IDO and wherein the secretion level of the TGF-beta 1 is higher …..and lower than 40 times….the VEGF, and wherein the secretion level of the HGF is higher….. and lower than 40 times …. the VEGF; and wherein the secretion level of IDO is higher ….and lower than 70 times …. the VEGF; thereby improving neuronal functions….in stroke treatment” recited in claim 1 are in a wherein clause in a method claim and simply to express the intended results of administering the claimed UMSCs, and are also inherent features of UMSCs or inherent results of administration of UMSCs as evidenced by Madrigal et al. (see abstract; p. 3-7, table 1, Madrigal et al., J. Transl. Med. 2014; 12:260) or Liang et al. (see p. 1047-1048; Liang et al., Cell Transplant. 2014; 23:1045-1059) because the USMCs disclosed by Aberman are isolated from umbilical cord, cultured under hypoxic conditions, are positive for CD44, CD73, CD90, and CD105 and secrete any one or more factors selected from TGF-beta1, HGF and IDO with the levels as the USMCs recited in instant claims. 
The limitations “wherein the composition acts on inflammatory cells including microglia or macrophages in lesion tissues ” in claim 4, and “wherein the composition increases IL-1RA expression of the inflammatory cells in lesion tissues and wherein the IL1RA is encoded by IL1RN gene” in claim 5 are in a wherein clause in a method claim, and simply express the intended results of administering the claimed UMSCs, and are also inherent features of UMSCs or administration of UMSCs as evidenced by Luz-Crawford et al. (see p.483-484; p. 487, 2nd col., last paragraph to p. 488; p. 489,2nd col., 3rd  paragraph to p. 491; p. 483,, abstract; Lus-Crawford et al., Stem Cells, 2016; 34:483-492) and Yu et al. (see p. 114-115; p. 115, 1st col.,; Yu et al., Cell Transplant. 2009; 18:111-118). See Hoffer v. Microsoft Corp. and MPEP §2111.04.   Thus, claims 1, 4-5, 16 and 19 are anticipated by Aberman.  
ii. Even if the amount of the one or more factors selected from TGF-beta1, HGF and IDO secreted by the UMSCs disclosed by Aberman are not exactly identical to the claimed levels as recited in claim 1, Aberman teaches a method of treating stroke comprising administering to a subject in need thereof a pharmaceutical composition comprising umbilical cord-derived mesenchymal stromal cells (UMSCs) as in claim 1 (see abstract; see paragraphs [0205]; [0208]; [0205]-[0217]; [0066]; [0117]; [0070]-[0074], [0086]-[0088];[0137]; [0150]). The UMSCs disclosed by Aberman are positive for CD44, CD73, CD90, and CD105 and negative for CD31, CD34, and CD45 or HLA-DR (see paragraphs [0204]; [0208]) and cultured under hypoxic conditions to induce an increased secretion of growth factors (see paragraphs [0052]; [0069]; [0319]) and secrete TGF-beta1, HGF and IDO as (see paragraphs [0117]; [0137]; [0087]; [0071];[0117]; [0139]; [0150]) and as also evidenced by Madrigal et al. (see abstract; p. 3-7, table 1, Madrigal et al., J. Transl. Med. 2014; 12:260), Liang et al. (see p. 1047-1048; Liang et al., Cell Transplant. 2014; 23:1045-1059) or Ofir et al. (WO 2018/198012; see p. 17-18; p. 66-67; figures 2-4; p.7-8; p. 12-14). 
Aberman also teaches that the amounts of secreted levels of TGF-beta1, HGF, IDO and VEGF from the UMSCs vary under different culture conditions, cell density, cell numbers and measuring assays (see paragraphs [0052]-[0063]; [0083]-[0095] and is also  evidenced by Gothelf (US2015/0209389) or Ofir et al. (WO 2018/198012; see p. 17-18; p. 66-67; figures 2-4; p.7-8; p. 12-14).  Gothelf teaches that the amount of growth factors or neurotrophic factors secreted from UMSCs is based on different culture conditions, cell densities, cell numbers and measuring assays (see paragraphs [0304]-[0433], Examples 1-2; figures 9-10). Ofir et al. (WO 2018/198012) teaches that the amount of growth factors or neurotrophic factors secreted from UMSCs is based on different culture conditions, cell density, cell numbers and measuring assays (see p. 2-4, p. 62-73, Examples 1-9; figures 1-3, 7-9 and 10A-C, claims 1-50).
A person of ordinary skill in the art would have recognized that applying the known technique of different culture conditions, cell densities, cell numbers and measuring assays disclosed by Aberman, Gothelf and Ofir to the Aberman’s UMSCs and method would have yielded the predictable result of obtaining UMSCs with the expression levels of TGF-beta1, HGF and IDO as instantly claimed,  and resulted in a better method of treating stroke or improving neuronal functions, reducing the size of cerebral infarction and alleviating inflammation of cerebral infarct tissue in stroke treatment. Using different culture conditions, cell densities, cell numbers and measuring assays to obtain UMSCs would obtain and detect different secreting levels of TGF-beta1, HGF, IDO and VEGF secreted from the UMSCs, and would increase the yield of UMSCs secreting TGF-beta1, HGF and IDO for treatment of stroke and increase patient’s satisfaction with recommended treatment regimens of using UMSCs.  
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the known different culture conditions, cell densities, cell numbers and measuring assays disclosed by Aberman, Gothelf and Ofir to the Aberman’s UMSCs and method to obtain UMSCs with the expression levels of TGF-beta1, HGF and IDO as instantly claimed for the use of treatment of stroke and yield the predictable result of treating stroke or improving neuronal functions, reducing the size of cerebral infarction and alleviating inflammation of cerebral infarct tissue in stroke treatment.
Further, routine optimization of culture conditions such as cell density, cell numbers and the measuring assays for the Aberman’s UMSCs and method would have led to the claimed levels because Aberman, Gothelf and Ofir teach the amounts of levels of secreted TGF-beta1, HGF, IDO and VEGF from the UMSCs vary under different culture conditions, cell density, cell numbers and measuring assays and also teach the secretion levels of HGF and VEGF as in claim 1. The person of ordinary skill in the art would have found it obvious to optimize within the cell number range and cell density range taught by Aberman, Gothelf and Ofir because Aberman, Gothelf and Ofir teach that the range of the HGF and VEGF secreted by the UMSCs, and cell numbers and density for culturing and also teaches how to optimize the culture conditions. Note that 
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)”; “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.” see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969); Merck  & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert.denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997). See MPEP § 2144.05.

	Accordingly, the rejection of claims 1, 4-5, 16 and 19 under 35 U.S.C. 102 (a)(2) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Aberman (US2021/0228635) in view of Gothelf (US2015/0209389) and Ofir (WO 2018/198012), and evidentiary references: Lus-Crawford et al., Yu et al., Madrigal et al. and Liang et al. is maintained.

Claim Rejections - 35 USC § 103
12.	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over are Aberman (US2021/0228635) in view of Gothelf (US2015/0209389) and Ofir (WO 2018/198012), and evidentiary references: Lus-Crawford et al. (2016), Yu et al. (2009), Madrigal et al. (2014) and Liang et al. (2014) as applied to claims 1, 4-5, 16 and 19 above, and further in view of Riordan (US2018/0214489; was also issued as US10987381). The references of Gothelf (US2015/0209389) and Ofir (WO 2018/198012) are necessitated by Applicant’s amendment to the claims.The rejection is maintained for the reasons made of record and the reasons set forth below.
On p. 16 of the response, Applicant argues that Aberman does not teaches or suggest the invention of claim 1 for the reasons set forth above. Applicant acknowledges that Riordan teaches Wharton’s Jelly but argues that Riordan does not cure the deviancies in Aberman. 
Applicant's arguments have been fully considered but they are not found persuasive. Contrary to Applicant's arguments, the examiner asserts that based on MPEP §2141, MPEP2141-I, rationales identified by the Court in KSR (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007)), MPEP2141-II, the basic factual inquires of Graham v. John Deere Co.(Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966)),and MPEP §2141.01-2147.03, the cited references do render the claimed invention obvious because:
i. For the reasons set forth above, Aberman and other cited references do teach the invention recited in claims 1, 4-5, 16 and 19.
ii. The difference between the claimed method recited in claim 18 and Aberman is that the UMSCs are isolated from Wharton’s Jelly.
iii. While Aberman or Aberman and other cited references do not teach that the UMSCs are isolated from Wharton’s Jelly as in claim 18, Riordan (US2018/0214489) teaches this limitation and provides motivation and an expectation of success isolating the UMSCs from Wharton’s Jelly and culturing the UMSCs from Wharton’s Jelly.
Riordan teaches that UMSCs expressing CD44, CD73, CD90 and CD105 and negative for CD31, CD34 and CD45 or HLA-DR can be isolated from Wharton’s Jelly and cultured attached to a culture plate, passaged in the presence of a trypsin-like enzyme (see paragraphs [0011]-[0012]; [0021]-[0022]; [0044]; [0052]). 
A person of ordinary skill in the art would have recognized that applying the known UMSCs expressing CD44, CD73, CD90 and CD105 and negative for CD31, CD34 and CD45 or HLA-DR isolated from Wharton’s Jelly and the known technique disclosed by Riordan to the Aberman’s UMSCs and method or the method of Aberman or Aberman and other cited references would have yielded the predictable result of isolating UMSCs expressing CD44, CD73, CD90 and CD105 and negative for CD31, CD34 and CD45 or HLA-DR from the Wharton’s Jelly and resulted in UMSCs expressing CD44, CD73, CD90 and CD105 and negative for CD31, CD34 and CD45 or HLA-DR for a method of treating stroke or improving neuronal functions, reducing the size of cerebral infarction and alleviating inflammation of cerebral infarct tissue in stroke treatment. UMSCs expressing CD44, CD73, CD90 and CD105 and negative for CD31, CD34 and CD45 or HLA-DR isolated from Wharton’s Jelly can be cultured attached to a culture plate, passaged in the presence of a trypsin-like enzyme and the use of UMSCs isolated from the Wharton’s Jelly would expand the application of obtaining UMSCS from different resources and their use for treatment of stroke and thus increase patient’s satisfaction with recommended treatment regimens.  
The skilled artisan would have expected success in substituting Riordan’s UMSCs isolated from the Wharton’s Jelly in the Aberman’s method or the method of Aberman and other cited references because Aberman teaches a method of treating  stroke comprising administering to a subject in need thereof a pharmaceutical composition comprising umbilical cord-derived mesenchymal stromal cells (UMSCs) (i.e. adherent stromal cells (ASCs) isolated from umbilical cord), wherein the UMSCs include UMSCs secreting VEGF, TGF-beta1, HGF and IDO and UMSCs expressing CD44, CD73, CD90 and CD105, and Riordan teaches that UMSCs expressing CD44, CD73, CD90 and CD105 and negative for CD31, CD34 and CD45 or HLA-DR can be isolated from Wharton’s Jelly and cultured attached to a culture plate, passaged in the presence of a trypsin-like enzyme. The skilled artisan could have substituted one UMSCs obtained from an umbilical cord tissue for another because Riordan teaches that UMSCs expressing CD44, CD73, CD90 and CD105 and negative for CD31, CD34 and CD45 or HLA-DR can be isolated from Wharton’s Jelly and cultured attached to a culture plate, passaged in the presence of a trypsin-like enzyme. The person of ordinary skill in the art would have found it obvious to make the substitution because ordinarily skilled artisans would have predicted that UMSCs expressing CD44, CD73, CD90 and CD105 and negative for CD31, CD34 and CD45 or HLA-DR that are isolated from Wharton’s Jelly and cultured attached to a culture plate, passaged in the presence of a trypsin-like enzyme would be safe and effective based on the UMSCs’ shared activity.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the known UMSCs expressing CD44, CD73, CD90 and CD105 and negative for CD31, CD34 and CD45 or HLA-DR isolated from Wharton’s Jelly and the known technique disclosed by Riordan to the Aberman’s UMSCs and method or the method of Aberman and other cited references to expand the application of obtaining UMSCs from Wharton’s Jelly and other resources, and yield the predictable result of using USMCs for treating stroke or improving neuronal functions, reducing the size of cerebral infarction and alleviating inflammation of cerebral infarct tissue in stroke treatment. See KSR International Co. V. Teleflex Inc. 82 USPQ2d 1385 (2007) In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980); In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960); Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992), Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) and In re Kahn, 441 F.3d 977, 986, 78 USPQ2d 1329, 1335 (Fed. Cir. 2006) and also see MPEP § 2143. 01-I, MPEP § 2144.06 and MPEP §2144.07.
Accordingly, the rejection of claim 18 under 35 U.S.C. 103 as being unpatentable over are Aberman in view of Gothelf, and Ofir, and evidentiary references: Lus-Crawford, Yu, Madrigal and Liang as applied to claims 1, 4-5, 16 and 19 above, and further in view of Riordan is maintained. 

Conclusion


13.	NO CLAIM IS ALLOWED.

14.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Abbot et al. (US8367409) teaches a method of treating stroke comprising administering to a subject in need thereof a pharmaceutical composition comprising umbilical cord-derived mesenchymal stromal cells (UMSCs), UMSCs expressing and secreting IL-1ra or administering the UMSCs together with IL-1 inhibitors, an anti-inflammatory agent (see abstract; col.. 19-20; 30; 42-43; 49-51, in particular).  
Abbot (US2013/0315875; was also issued as US918938) teaches a method of treating stroke comprising administering to a subject in need thereof a pharmaceutical composition comprising umbilical cord-derived mesenchymal stromal cells (UMSCs) (see abstract; paragraphs [0019], [0087]-[0088]; [0092]-[0093]; [0132], [0306]; [0216]; [0240]-[0244], in particular). Abbot teaches that UMSCs are cultured under hypoxic conditions to induce an increased secretion of growth factors (see paragraphs [0047]; [0161]; [00320]-[0322]). In addition, the UMSCs disclosed by Abbot are positive for CD44, CD73, CD90, and CD105 and negative for CD31, CD34, and CD45 or HLA-DR (see p. 32, table 2).
Aberman (US9175262) teaches a method of treating stroke comprising administering to a subject in need thereof a pharmaceutical composition comprising umbilical cord-derived mesenchymal stromal cells (UMSCs), wherein the UMSCs include UMSCs expressing CD44, CD73, CD90 and CD105 and do not express substantial amount of CD31, CD34 and CD45 or HLA-DR as in claim 16 (see abstract; col. 2, lines  3-16, col. 2, line 43-col. 3, line 42; col. 4, lines 37-60; col. 6, lines 33-col. 7, line 7).
Weiss et al. (US2016/0317583, published Nov 3, 2016, priority Nov 24, 2014) teaches a method of treating stroke comprising administering to a subject in need thereof a pharmaceutical composition comprising umbilical cord-derived mesenchymal stromal/stem cells (UMSCs) in a micro-encapsulation system, UMSCs expressing and secreting IL-1ra or administering the UMSCs together with IL-1 inhibitors, an anti-inflammatory agent  (see abstract; paragraphs [0006]-[0014]; [0054]-[0058]; [0061]; [0080]-[0088]; p. 8-9, claims 1-33, in particular).  


15.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANG-YU WANG whose telephone number is (571)272-4521.  The examiner can normally be reached on Monday-Thursday, 7:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Chang-Yu Wang
December 8, 2022


/CHANG-YU WANG/Primary Examiner, Art Unit 1649